Citation Nr: 0031069	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Evaluation of service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for hypertension.  The RO 
also granted service connection for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling.  The 
veteran appealed the denial of his claim for hypertension, 
and the evaluation of his PTSD.

The claim involving the evaluation of the veteran's PTSD is 
the subject of the REMAND portion of this decision.

In a September 1998 statement, the veteran claimed service 
connection for hypertension secondary to service connected 
PTSD.  This issue, which has not been addressed by the RO, is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1982, the RO 
denied a claim of entitlement to service connection for 
hypertension.

2.  The evidence received since the RO's August 1982 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The RO's August 1982 decision, denying a claim of 
entitlement to service connection for hypertension, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's August 1982 decision denying the appellant's claim for 
service connection for hypertension, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in August 1982, the RO denied 
the veteran's claim of entitlement to service connection for 
hypertension on the basis that the preexisting hypertension 
had not been aggravated in service.  There was no appeal, and 
the RO's decision became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

Evidence of record at the time of the RO's August 1982 
decision included the veteran's service medical records and a 
July 1982 VA examination report.  The service medical records 
included a report of medical history, dated at the time of 
entrance into service in January 1968, which showed that he 
reported a history of high blood pressure.  The examining 
physician noted possible elevated blood pressure.  Later in 
service, pre- service history of high blood pressure was 
recorded, as was an impression of mild labile hypertension.  
Also of record was a report of VA examination in July 1982, 
at which time the veteran again related history of elevated 
blood pressure prior to service.  He also indicated that he'd 
had no trouble since service separation.  The impression 
included "essential hypertension, asymptomatic, minimal, 
untreated."

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's August 1982 decision.

Evidence added to the record since the RO's August 1982 
decision includes current VA and private medical records 
reflecting treatment for hypertension, a VA hypertension 
examination report dated in March 1999, and written 
representations from the veteran.  As far as the additional 
medical evidence is concerned, this simply shows the 
existence of hypertension, and, as such, is cumulative of 
evidence previously of record.  This additional evidence does 
not include medical opinion relating hypertension to service, 
and, accordingly, does not bear directly and substantially 
upon the specific matter under consideration and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is neither 
new nor material.  As far as the representations of the 
veteran are concerned, these are cumulative of 
representations he made in connection with the prior claim.

As a final matter, the Board notes that in March 2000, the RO 
received additional evidence.  Specifically, the RO received 
copies of VA outpatient treatment records, dated in 1999.  
Although many of these reports were previously considered by 
the RO, and are therefore duplicative, some of these reports 
were not of record at the time of the RO's most recent 
supplemental statement of the case, dated in February 2000.  
In this respect, regulations provide that any pertinent 
evidence submitted by the veteran or representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (1999) (emphasis 
added).  

Although the veteran has not waived his procedural rights in 
this regard, the Board has determined that a remand for 
consideration of these reports, and issuance of an SSOC, is 
not warranted.  Review of the reports received by the RO in 
March 2000 shows that they merely show ongoing treatment for 
hypertension, and, as such, are duplicative of evidence 
previously considered and are also immaterial to the service 
connection claim.  Accordingly, the Board finds that the 
evidence received by the RO in March 2000 is not pertinent 
evidence for which a remand is required under 38 C.F.R. 
§ 20.1304(c).  

In summary, the evidence submitted to reopen the claim 
individually or in combination with previously assembled 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has not been received to reopen a claim 
for service connection for hypertension. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the appeal on that issue is denied.



REMAND

In May 1999, the RO granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  The RO assigned an effective date of September 
30, 1998.  The veteran has appealed the evaluation of his 
PTSD.

Given the foregoing, the issue in this case is whether a 
higher evaluation is warranted for PTSD for the period from 
September 30, 1998 to the present.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that where a veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found).  

A review of two letters from the Veterans' Center in Mobile, 
Alabama, dated in February and March of 1999, respectively, 
shows that they report that the veteran had been receiving 
treatment for PTSD symptoms since September 1998.  However, 
these records of treatment are not currently associated with 
the claims file.  On remand, they should be obtained.  In 
this regard, although the letters indicate that they are 
summaries of treatment, the Court has recently held that when 
treatment records from a VA Veterans Center are relevant to a 
claim, they should be obtained even if summarizing letters or 
reports are included in the record.  Dunn v. West, 11 Vet. 
App. 462 (1998).  Relevant VA outpatient treatment records 
were also submitted after the last supplemental statement of 
the case.

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans' Center in 
Mobile, Alabama.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of the veteran's evaluation for 
his service-connected PTSD.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran unless or until 
he is notified.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 5 -


